I concur. The specific grounds of objection which appellants make to the informations are: (1) It is not alleged who the person was to whom the liquor was sold; (2) it is not alleged that the liquor contained more than one-half of one per cent of alcohol by volume; and (3) it is not alleged that the liquor was fit for use for beverage purposes. [7] The standards by which the informations are to be tested are furnished by those rules of pleading in criminal actions which are recognized by our state practice as the established rules of this jurisdiction. The Wright Act has adopted the "penal provisions" of the National Prohibition Act, but none of its procedural provisions. When the informations are tested by the rules of pleading established in this jurisdiction, there can be no question as to their sufficiency. The name of the person to whom the liquor was sold is neither descriptive of nor of the essence of the offense charged, and therefore its allegation is not essential. (State
v. Freulli, 98 N.J.L. 395 [119 A. 787]; People v. Malone,68 Cal.App. 615 [229 P. 1000].) [8] As to the objection that there is no allegation that the liquor contained more than one-half of one per centum of alcohol or that it was fit for use as a beverage, it is sufficient to say that the offenses are charged substantially in the language of the penal provisions of the Volstead Act. Section 3 of title II of that act (U.S. Comp. Stats. Ann. Supp. 1923, sec. 10138 1/2aa), declares that "no person shall . . . manufacture, sell, barter, transport, import, export, deliver, furnish or possess any intoxicating liquor, except as authorized *Page 10 
in this act." It is not necessary to negative any of the exceptions, for the language defining the offenses is so separable from the exceptions named in the statute that the ingredients constituting each offense may be accurately and clearly defined and described without reference to the exceptions. See State v. Snyder (N.M.), 227 P. 613. The offenses denounced by the statute are the unlawful manufacture, sale, etc., of "intoxicating liquor." Whether the liquor unlawfully manufactured, sold, or possessed, etc., be of such generally recognized intoxicating liquors as brandy, whisky, wine, or beer, or whether it be some other kind of intoxicating liquor which is fit for use as a beverage, the description of it as "intoxicating liquor" comes within the general designation contained in the statute; and under the rule established by the decisions in this state that is all that is necessary. (People
v. Johnson, 63 Cal.App. 178 [218 P. 449]; People v.Cencevich, 64 Cal.App. 39 [220 P. 448]; People v. Silva,67 Cal.App. 351 [227 P. 976].)
Works, J., concurred.